Case 3:19-cv-00173-FLW-TJB Document 1 Filed 01/07/19 Page 1 of 16 PageID: 1



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY

GERALD McNAMARA,                              :     CIVIL ACTION
Cushman & Wakefield of Pennsylvania, Inc.     :
1650 Market Street, 33rd Floor                :
Philadelphia, PA 19103, and                   :
                                              :
COLLEEN KUDRICK,                              :
Cushman & Wakefield of Pennsylvania, Inc.     :
1650 Market Street, 33rd Floor                :
Philadelphia, PA 19103, and                   :
                             Plaintiffs,      :
                                              :
              v.                              :
                                              :
GURBIR S. GREWAL, in his official capacity as :
New Jersey Attorney General,                  :
RJ Hughes Justice Complex                     :
25 Market Street, Box 080                     :
Trenton, NJ 08625-0080,                       :
                                              :
NEW JERSEY STATE BOARD OF REAL                :
ESTATE APPRAISERS,                            :
124 Halsey Street, Newark, NJ 07102           :
                                              :
MICHELLE L. MILLER, in her official           :
capacity as Director of the New Jersey        :
Department of Law and Public Safety,          :
124 Halsey Street, Newark, NJ 07102           :
                                              :
PAUL R. RODRIGUES, in his official            :
capacity as Acting Director of the            :
New Jersey Division of Consumer Affairs,      :
124 Halsey Street, Newark, NJ 07102 and       :
                                              :
BARRY J. KRAUSER, JOHN McCANN, and :
JOSEPH PALUMBO, in their official capacities :
as Members of the New Jersey State Board of   :
Real Estate Appraisers                        :
124 Halsey Street, Newark, NJ 07102           :
                             Defendants.      :     NO. ___________


                             COMPLAINT FOR
                    DECLARATORY AND INJUNCTIVE RELIEF
 Case 3:19-cv-00173-FLW-TJB Document 1 Filed 01/07/19 Page 2 of 16 PageID: 2



       Gerald McNamara ("McNamara") and Colleen Kudrick ("Kudrick") (McNamara and

Kudrick are collectively referred to as "Plaintiffs"), by and through their undersigned attorneys,

file this Complaint for Declaratory and Injunctive Relief and allege in support thereof as follows:

       1.         This is a complaint for declaratory and injunctive relief challenging the

constitutionality of certain provisions of New Jersey laws and regulations governing the

licensing and discipline of real estate appraisers, both as adopted and as applied to Plaintiffs

in this action.

       2.         Plaintiffs allege that N.J.A.C. 13:40A-6.1 and related regulations are facially

unconstitutional and unconstitutional as applied to Plaintiffs under the Fifth and Fourteenth

Amendments to the United States Constitution.

                                              Parties

       3.         Plaintiff Gerald McNamara is over the age of 18, resides and is a citizen of the

Commonwealth of Pennsylvania, and is a commercial real estate appraiser licensed in, inter

alia, New Jersey to serve as a commercial real estate appraiser.

       4.         Plaintiff Collen Kudrick is over the age of 18, resides and is a citizen of the

Commonwealth of Pennsylvania, and is a licensed commercial real estate appraiser.

       5.         Gurbir S. Grewal is the New Jersey Attorney General. He and his office are

legally obligated to ensure the provisions of the laws and regulations of New Jersey are

enforced. This includes investigating, disciplining, enforcing, and/or affecting the license

status of any licensed commercial real estate appraiser.

       6.         The New Jersey Board of Real Estate Appraisers (the "Board") was created by

the New Jersey Legislature to regulate the appraisal profession and evaluate the credentials of

applicants for licensure and certification. The Board is responsible for the regulation of real



                                                -2-
 Case 3:19-cv-00173-FLW-TJB Document 1 Filed 01/07/19 Page 3 of 16 PageID: 3



estate appraisers is New Jersey.

       7.      Michelle L. Miller, in her official capacity, is a Director of the New Jersey

Department of Law and Public Safety, which has responsibility to oversee the actions of the

New Jersey Division of Consumer Affairs, within which the Board is housed.

       8.      Paul R. Rodrigues, in his official capacity as Acting Director of the New Jersey

Division of Consumer Affairs, has responsibility to oversee the actions of the Board.

       9.      Barry J. Krauser, John McCann, and Joseph Palumbo, in their official capacities

as Members of the Board, are responsible to enforce and discipline licensed commercial real

estate appraisers in New Jersey.

                                    Jurisdiction and Venue

       10.     This Court has original jurisdiction pursuant to 28 U.S.C. § 1331, 42 U.S.C. §§

1983 & 1988, and the federal common law jurisdictional doctrine established in Ex parte

Young, 209 U.S. 123 (1908), to redress the deprivation under color of state law of rights secured

by the federal constitution.

       11.     This Court also has jurisdiction under 28 U.S.C. §§ 1331 & 2201 over

Plaintiffs’ facial challenges to New Jersey laws and regulations.

       12.     The relevant acts and omissions occurred, and are likely to continue, in the State

of New Jersey; therefore, venue is proper in this Court pursuant to 28 U.S.C.§ 1391(b)(2).

       13.     A preliminary injunction, enjoining Defendants from taking any action to

enforce the challenged New Jersey laws and regulations, will protect Plaintiffs’ rights while

these proceedings are pending. A permanent injunction, enjoining Defendants from enforcing

the challenged provisions of the Act, will protect Plaintiffs’ rights after the final resolution of

these proceedings.



                                               -3-
 Case 3:19-cv-00173-FLW-TJB Document 1 Filed 01/07/19 Page 4 of 16 PageID: 4



                                  The Board’s Notice of Claim

       14.     The State of New Jersey, through the office of the Attorney General, has sought to

discipline the Plaintiffs for violations of the Uniform Standards of Professional Appraisal Practice

("USPAP") as more set forth in the attached Complaints marked Exhibits A ("McNamara

Complaint") and B (the "Kudrick Complaint").

       15.     Gerald McNamara ("McNamara") filed a Response to the McNamara Complaint

("McNamara and Kudrick Response"). See Exhibit C.

       16.     Colleen Kudrick ("Kudrick") filed a response to the Kudrick Complaint. See

Exhibit D.

       17.     The parties wish to address the Constitutional issues raised by the Plaintiffs in the

McNamara and Kudrick Response. Administrative Law Judge, the Honorable Jeff S. Masin,

issued an Order staying the disciplinary proceedings pending the outcome of this constitutional

challenge to facilitate judicial review of the issues so raised.

       18.     Exhibits A and B assert that McNamara and Kudrick were guilty of failing to abide

by the dictates of USPAP and should be disciplined accordingly.

       19.     USPAP was originally created by non-governmental / private party appraisal

industry representatives, which was improperly and impermissibly delegated the responsibility to

promulgate regulations that governmental employees intended to enforce against citizens.

       20.     TITLE XI of the Financial Institutions Reform, Recovery, and Enforcement Act of

1989 ("FIRREA") was passed in the aftermath of the Savings and Loan crisis of the late 1980s and

the Law and Public Safety Division of the Division of Consumer Affairs promulgated real estate

appraisal requirements for Federally Related Transactions ("FRTs").




                                                 -4-
 Case 3:19-cv-00173-FLW-TJB Document 1 Filed 01/07/19 Page 5 of 16 PageID: 5



        21.     The stated purpose of FIRREA was to protect federal financial and public policy

interests in real estate related transactions.

        22.     The Federal Financial Institutions Examinations Council ("FFIEC") consists of the

representatives of the heads of the agencies comprising the FFIEC (the Office of the Comptroller

of the Currency, the Board of Governors of the Federal Reserve System, the Federal Deposit

Insurance Corporation, the Office of Thrift Supervision, and the National Credit Union

Administration Board.)

        23.     The FFIEC was established to "prescribe uniform principles, standards, and report

forms for the federal examination of financial institutions."

        24.     FIRREA added the Appraisal Subcommittee ("The Appraisal Subcommittee") to

the FFIEC.

        25.     FIRREA Title XI created real estate appraisal requirements for FRTs.

        26.     FRTs were defined in FIRREA as any real estate related financial transaction that:

(1) the FDIC or any regulated institution engages in or contracts for; and (2) requires the services

of an appraiser.

        27.     Real estate related financial transactions are defined as sales, refinancing, and

mortgages.

        28.     FIRREA designated the Appraisal Standards Board ("ASB") of The Appraisal

Foundation ("TAF") to create "generally accepted standards of practice" for real estate appraisals.

        29.     FIRREA designated the Appraisal Qualifications Board ("AQB") of TAF to create

requirements for real estate appraiser qualification.

        30.     FIRREA permitted states to establish a "state licensed appraiser" category that did

not specifically meet TAF / AQB requirements.



                                                 -5-
 Case 3:19-cv-00173-FLW-TJB Document 1 Filed 01/07/19 Page 6 of 16 PageID: 6



       31.      Each federal financial institution regulatory agency is statutorily required to

establish appraisal standards that meet the minimum requirements adopted by a private

organization, the Appraisal Foundation, or TAF.

       32.      According to its bylaws, TAF "is a private, not-for-profit corporation charged by

[Title XI of FIRREA] with the responsibility of establishing, improving and promoting minimum

uniform appraisal standards and appraiser qualifications criteria."

       33.      The Dodd-Frank Act (the Dodd-Frank Wall Street Reform and Consumer

Protection Act of 2010) substantially overhauled major portions of the U.S. financial and banking

systems in response to the financial crisis of 2008.

       34.      The Mortgage Reform and Anti-Predatory Lending Act ("MRAPLA") was

originally passed as a standalone bill by the U.S. House of Representatives in 2009, but was never

passed by the U.S. Senate. A revised version of the standalone bill later became Title XIV of the

Dodd-Frank Act.

       35.      MRAPLA required a "state licensed appraiser" to meet the TAF / AQB

requirements.

       36.      MRAPLA gave the Appraisal Subcommittee the specific authority to enforce the

AQB requirements for a "Trainee Appraiser" and/or a "Supervisory Appraiser."

       37.      The ASB and AQB were described as part of TAF.

       38.      There is no federal oversight of USPAP before it becomes law as to non-FRTs in

NJ.

       39.      There is no State oversight of USPAP before it becomes law as to non-FRTs in NJ.




                                                -6-
 Case 3:19-cv-00173-FLW-TJB Document 1 Filed 01/07/19 Page 7 of 16 PageID: 7



       40.     The Appraisal Subcommittee of the Federal Financial Institutions Examining

Council ("FFIEC") was designated as the federal governmental entity to oversee compliance with

FIRREA.

       41.     In MRAPLA, the Appraisal Subcommittee was given the ability to prescribe

regulations.

       42.     MRAPLA limited the areas in which the Appraisal Subcommittee could prescribe

regulations.

       43.     FIRREA gave the Appraisal Subcommittee the specific function of:

               a)     monitoring states on certification / licensing of appraisers, including

                      "USPAP;" and,

               b)     monitoring the Appraisal Foundation.

       44.     The Appraisal Subcommittee does not have oversight authority on the substantive

creation, revision, or promulgation of USPAP.

       45.     FFIEC was not given oversight authority regarding the substantive creation,

revision, or promulgation of USPAP, either directly or indirectly as a result of FFIEC oversight of

the Appraisal Subcommittee.

       46.     States only needed to conform to USPAP as to FRTs.

       47.     The Appraisal Subcommittee Policy Statements do not include authority to oversee

creation, or amendment, of USPAP.

       48.     Congress delegated USPAP creation, amendment, and administration by TAF and

the ASB.

       49.     The Appraisal Subcommittee does not have legal authority to supervise TAF, as to

the creation of USPAP, under the original version of FIRREA.



                                                -7-
 Case 3:19-cv-00173-FLW-TJB Document 1 Filed 01/07/19 Page 8 of 16 PageID: 8



        50.      The Appraisal Subcommittee does not have legal authority to supervise TAF, as to

the creation of USPAP, under the amended version of FIRREA.

        51.      "The Appraisal Foundation is directed by a Board of Trustees ("BOT") that is

responsible for the governance of the organization. The BOT appoints members and provides

financial support and oversight to two independent Boards: the Appraiser Qualifications Board

[‘AQB’] and the Appraisal Standards Board [‘ASB’]."                 https://www.appraisalfoundation.

org/imis/TAF/About_Us/TAF_Boards/TAF/TAF_Boards.aspx?hkey=7b71f017-fd58-4c72-bf3c-

90fdfb06cd56.

        52.      The membership of the two independent boards overseen by the BOT are created

as follows:

              a.) The AQB is composed of five to nine members who are appointed by the BOT and

                 may serve up to eight years. Activities of the Board are directed by the Chair, who

                 is appointed by the BOT for a one-year term; and,

              b.) The ASB is composed of five to nine members who are appointed by the BOT and

                 may serve up to eight years. Activities of the Board are directed by the Chair, who

                 is appointed by the BOT for a one-year term. Id.

        53.      No officer, director, or committee member of TAF, past or present, has been elected

to that position — i.e., elected by the general public, as opposed to being elected from within TAF

— or appointed by anyone who holds any government office.

        54.      The USPAP was copyrighted and the copyright was donated to TAF on April 27,

1987.




                                                -8-
 Case 3:19-cv-00173-FLW-TJB Document 1 Filed 01/07/19 Page 9 of 16 PageID: 9



       55.     The USPAP is updated every two years by TAF.                https://www.appraisal

foundation.org/mis/TAF/Standards/Appraisal_Standards/Uniform_Standards_of_Professional_A

ppraisal_Practice/TAF/USPAP.aspx.

       56.     TAF is a private, non-profit organization comprised of appraisal industry

representatives.

       57.     TAF adopted USPAP as the "generally acceptable standards of practice" for real

estate appraisal.

       58.     The ASB was designated in FIRREA to promulgate "generally accepted appraisal

practices."

       59.     The ASB was designated in FIRREA to promulgate "generally accepted appraisal

standards" for FRTs.

       60.     Each Federal Institutions Regulatory Agency was prescribed appraisal standards

with the "generally accepted appraisal standards" of TAF’s ASB as a minimum standard.

       61.     TAF was, and is, a Section 501(c)(3) corporation under the Internal Revenue Code.

       62.     TAF does not have governmental constraints over its staff and officers.

       63.     TAF’s BOT is chosen by appraisal industry organizations.

       64.     The CEO of TAF is appointed by its BOT.

       65.     Officers and employees of TAF are appointed by the CEO.

       66.     ASB members are appointed by the BOT of TAF.

       67.     The ASB promulgates USPAP with no official signoff by the Appraisal

Subcommittee.

       68.     USPAP is created, amended, and administered by competitors of the Plaintiffs.




                                              -9-
Case 3:19-cv-00173-FLW-TJB Document 1 Filed 01/07/19 Page 10 of 16 PageID: 10



       69.     The New Jersey Appraisal Board is comprised of competitors of Plaintiffs and their

employer, Cushman & Wakefield of Pennsylvania, Inc. ("C&W").

       70.     Neither the Appraisal Subcommittee, nor any other federal entity, has oversight of

the creation, amendment, promulgation, publishing, sale, or interpretation of USPAP by the ASB

and/or TAF.

       71.     The Appraisal Subcommittee does not make amendments to USPAP.

       72.     The final determination of USPAP amendment is made by the ASB in a private

meeting without a record.

       73.     The Appraisal Subcommittee does not act as though it has legal authority to either

approve or disapprove any amendments to USPAP.

       74.     Between 1989 and 2010, there were no amendments to FIRREA regarding

Congressional delegation of authority to TAF, ASB, and/or AQB.

       75.     Between 1989 and 2010, there were no amendments to FIRREA regarding

Congressional delegation of authority to the Appraisal Subcommittee oversight of TAF.

       76.     Between 1989 and 2010, there were no amendments to FIRREA regarding USPAP.

       77.     USPAP 2005 became effective on January 1, 2005, and was in effect at the time of

Plaintiffs’ Appraisal.

       78.     USPAP 2005 contains the statement: "[appraisers must] be aware of, understand,

and correctly employ those recognized methods and techniques that are necessary to produce a

credible appraisal."

       79.     The 1991 NJ Appraiser Act did not provide the Board with authority to regulate

any appraisals, beyond those prepared for FRTs, pursuant to FIRREA.




                                             - 10 -
Case 3:19-cv-00173-FLW-TJB Document 1 Filed 01/07/19 Page 11 of 16 PageID: 11



       80.    The 1991 NJ Appraiser Act did not include a requirement for non-FRT appraisals

to conform with federal requirements.

       81.    The Board’s proposed initial regulations regarding the NJ Appraiser Act were

Chapter 40A, State Board of Real Estate Appraisers, adopted as R.1991 d.598, effective December

16, 1991.

       82.    The State’s proposed initial regulations regarding the NJ Appraiser Act were

amended several times since.

       83.    In the 1996 amendments to the NJ Appraiser Act, the Law and Public Safety

Division of the Division of Consumer Affairs expanded the authority of the Board to include all

appraisals / valuations performed in the State, whether those appraisals were FRTs, as defined in

FIRREA, or appraisals for purposes other than an FRT ("non-FRTs").

       84.    Neither the New Jersey legislature nor any administrative agency ever delegated

the authority to TAF to set standards governing appraisals in New Jersey.

       85.    No New Jersey regulatory or administrative body, nor any individual(s) delegated

or appointed thereby, nor anyone with any connection to any level of New Jersey government ever

had any involvement in, comment on, or participation in the original creation of the standards in

the USPAP.

       86.    No New Jersey regulatory or administrative body, no individual(s) delegated or

appointed thereby, nor anyone with any connection to any level of New Jersey government ever

had any involvement in, comment on, or participation in the biennial updates to the standards in

the USPAP.

       87.    No New Jersey regulatory or administrative body has ever adopted the standards in

the USPAP as being the standards to which appraisals in New Jersey must adhere or that a failure



                                             - 11 -
Case 3:19-cv-00173-FLW-TJB Document 1 Filed 01/07/19 Page 12 of 16 PageID: 12



by an appraiser to do appraisals in compliance with the standards in the USPAP can result in civil,

criminal, and/or administrative penalties.

          88.   Simply put, there is no State oversight of the development of USPAP or its

amendments before it becomes effective in New Jersey.

          89.   At no time since the adoption of USPAP in 1996, did any of the amendments to

USPAP promulgated by the TAF undergo any part of the Administrative Procedure Act in New

Jersey.

          90.   The Board is comprised of competitors of Plaintiffs and their employer, C&W.

          91.   At the time of the filing of the complaint by the Attorney General of New Jersey in

this matter, there were no governmental employees who were active participants of the Board. The

only Board members who deliberated on the filing of the charges against the Plaintiffs were

competitors of the Plaintiffs and their employer, C&W.

          92.   There has been no legislative action on any amendments to USPAP in New Jersey

since 1997. USPAP has been amended and/or modified several times from 1997 until the relevant

version of USPAP published in 2005.

          93.   In expressing their collective opinions concerning the work of the Plaintiffs on the

Property, the members of the Board were performing an "appraisal" governed by the requirements

of USPAP, yet in expressing their individual and collective opinions, they failed to follow the

requirements of USPAP.

          94.   The 2005 version of USPAP does not contain a definition or explanation of

"recognized methods and techniques that are necessary to produce a credible appraisal."




                                               - 12 -
Case 3:19-cv-00173-FLW-TJB Document 1 Filed 01/07/19 Page 13 of 16 PageID: 13



                                            Count I
                                 (All Defendants ― Due Process,
                                    42 U.S.C. §§ 1983 & 1988)

          95.    Plaintiffs incorporate by reference all preceding allegations as if fully stated

herein.

          96.    The Fifth Amendment to the United States Constitution precludes the

government from "depriving any person of life, liberty, or property, without the due process

of law." U.S. CONST. amend. X, § 1.

          97.    The Fourteenth Amendment to the United States Constitution precludes any

State government from "depriving any person of life, liberty, or property, without the due

process of law." U.S. CONST. amend. XIV, § 1.

          98.    The property interest of licensed professionals is a well-established liberty and

property right protected by the Due Process Clause of the United States Constitution.

          99.    Plaintiffs have a liberty and property interest in their rights as a licensed

professional and should be entitled to the certain rights, responsibilities, benefits, and

protections prior to which the State can revoke any professional license. Requirements of

procedural due process apply to the deprivation of interests encompassed by the Fourteenth

Amendment’s protection of liberty and property. Board of Regents v. Roth, 408 U.S. 564, 569

(1972).

          100.   Defendants violate the liberty interests of the Plaintiffs in two respects;

                 a)     The State violated the non-delegation rule relating to the delegation to

                        private individuals of governmental legislative functions by permitting

                        private individuals, without any government oversight, to establish

                        standards of conduct and measures by which such standards are to be



                                                 - 13 -
Case 3:19-cv-00173-FLW-TJB Document 1 Filed 01/07/19 Page 14 of 16 PageID: 14



                       judged; and,

               b)      In seeking to discipline the Plaintiffs, the State is using a Board of private

                       individuals who are competitors of the Plaintiffs and who are using

                       standards created by private individuals to judge Plaintiffs while failing to

                       abide by those same regulations in doing so.

       101.    Defendants’ infringement upon the Plaintiffs’ liberty and property right to

enjoy the rights and privileges of their licenses violates the Due Process Clause.

       102.    Defendants’ interference upon Plaintiffs’ liberty and property right to enjoy the

rights and privileges of their licenses violates the Plaintiffs’ fundamental rights and

fundamental freedom in liberty and property under the Fourteenth Amendment.

       103.    The New Jersey laws and regulations relating to the licensing and lawful

practice as a property appraiser facially and as applied to Plaintiffs deprives Plaintiffs of their

Due Process rights under the Fourteenth Amendment and is not narrowly tailored to serve a

compelling governmental interest.

       104.    Defendants, acting under color of state law, are depriving Plaintiffs of their

rights secured by the Due Process Clause of the Fourteenth Amendment to the United States

Constitution in violation of 42 U.S.C. § 1983

       105.     Plaintiffs are entitled to their costs, including their reasonable attorneys’ fees,

pursuant 42 U.S.C. § 1988.

       106.     Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201, and Fed.

R. Civ. P. 57, Plaintiffs seek a declaratory judgment that N.J.A.C. 13:40A-6.1 and related

regulations violate the Due Process Clause of the Fifth and Fourteenth Amendment to the United

States Constitution.



                                               - 14 -
Case 3:19-cv-00173-FLW-TJB Document 1 Filed 01/07/19 Page 15 of 16 PageID: 15



       107.      Plaintiffs have no other adequate remedy at law.

                                          Count II
                               (All Defendants ― Request for a
                            Preliminary and Permanent Injunction)

           108. Plaintiffs incorporate by reference all preceding allegations as if fully stated

 herein.

       109.      Defendants violate the liberty interests of the Plaintiffs in two respects;

                 a)     The State violated the non-delegation rule relating to the delegation to

                        private individuals of governmental legislative functions by permitting

                        private individuals, without any government oversight, to establish

                        standards of conduct and measures by which such standards are to be

                        judged; and,

                 b)     In seeking to discipline the Plaintiffs, the State is using a Board of private

                        individuals who are competitors of the Plaintiffs and who are using

                        standards created by private individuals to judge Plaintiffs while failing to

                        abide by those same regulations in doing so.

       110.       Defendants’ infringement upon the Plaintiffs’ liberty and property right to

enjoy the rights and privileges of their licenses violates the Due Process Clause.

       111.       Plaintiffs seek the entry of a preliminary injunction enjoining Defendants and

Defendants’ officers, agents, servants, employees, attorneys, and other persons in active

concert or participation with Defendants or Defendants’ officers, agents, servants, employees

or attorneys from enforcing N.J.A.C. 13:40A-6.1 and related regulations.




                                                 - 15 -
Case 3:19-cv-00173-FLW-TJB Document 1 Filed 01/07/19 Page 16 of 16 PageID: 16



                                 Prayer for Relief

      WHEREFORE, Plaintiffs pray that this Court:

      (A)   Enter a judgment declaring that N.J.A.C. 13:40A-6.1 and related regulations
            violate the Due Process Clause of the Fifth Amendment to the United States
            Constitution;

      (B)   Enter a judgment declaring that N.J.A.C. 13:40A-6.1 and related regulations
            violate the Due Process Clause of the Fourteenth Amendment to the United States
            Constitution;

      (C)   Enter a preliminary and permanent injunction enjoining Defendants from enforcing
            N.J.A.C. 13:40A-6.1 and related regulations under the Due Process Clause of
            the Fourteenth Amendment, as challenged herein;

      (D)   Award costs and expenses to Plaintiffs, including reasonable attorneys’ fees,
            pursuant to 42 U.S.C. § 1988; and

      (E)   Award such additional relief as this Curt deems just and proper.




                                 By:     /s/ Kevin F. Berry
                                          Kevin F. Berry, Esquire
                                          O’HAGAN MEYER
                                          46 West Main Street
                                          Maple Shade, NJ 08052
                                          267-386-4353
                                          kberry@ohaganmeyer.com



                                 By:     /s/ Dennis A. Scardilli
                                          Dennis A. Scardilli, Esquire
                                          LAW OFFICE OF DENNIS A. SCARDILLI LLC
                                          105 Woods Road
                                          Absecon, NJ 08201
                                          609-568-0432
                                          dennis@scardillilaw.com




                                          - 16 -
